Exhibit 10.2

 

 

FIRST AMENDMENT

 

TO

 

LETTER OF CREDIT AGREEMENT

 

dated as of

 

June 29, 2012

 

among

 

NUSTAR LOGISTICS, L.P.,

 

NUSTAR ENERGY L.P.,

 

The Lenders Party Hereto

 

and

 

MIZUHO CORPORATE BANK, LTD.,

 

as Issuing Bank and Administrative Agent

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “First Amendment”)
dated as of June 29, 2012, is among NUSTAR LOGISTICS, L.P., a Delaware limited
partnership (the “Borrower”); NUSTAR ENERGY L.P., a Delaware limited partnership
(the “MLP”); NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Subsidiary Guarantor” and, together with the Borrower and the
MLP, the “Obligors”); MIZUHO CORPORATE BANK, LTD., as administrative agent (in
such capacity, the “Administrative Agent”) and as Issuing Bank; and the
undersigned Lender (collectively, the “Lenders”).

 

R E C I T A L S

 

A.            The Borrower, the MLP, the Administrative Agent and the Lenders
are parties to that certain Letter of Credit Agreement dated as of June 5, 2012
(the “Reimbursement Agreement”), pursuant to which the Issuing Bank and the
Lenders have made certain extensions of credit available to the Borrower.

 

B.            The Subsidiary Guarantor is a party to that certain Subsidiary
Guaranty Agreement dated as of June 5, 2012 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Subsidiary
Guaranty”).

 

C.            The Borrower has requested and the Administrative Agent, the
Issuing Bank, and the Lenders have agreed to amend certain provisions of the
Reimbursement Agreement.

 

D.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the
Reimbursement Agreement.  Unless otherwise indicated, all references to Sections
and Articles in this First Amendment refer to Sections and Articles of the
Reimbursement Agreement.

 

Section 2.              Amendments to Reimbursement Agreement.

 

2.1            Amendment to Section 1.01.

 

(a)           The definition of “Consolidated EBITDA” is hereby amended and
restated in its entirety to read as follows:

 

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Restricted Subsidiaries, on a consolidated basis for each Rolling Period, the
amount equal to Consolidated Operating Income for such period (a) plus the
following to the extent deducted from Consolidated Operating Income in such
period:  (i) depreciation and amortization; and (ii) other non-cash charges for
such period (including any non-cash losses or negative adjustments under FASB
ASC 815 (and any statements replacing, modifying or superseding such statement)
as the result of changes in the fair market value of derivatives); (b) minus all
non-cash income added to Consolidated Operating Income in such period (including
any non-cash gains or positive adjustments under FASB ASC

 

--------------------------------------------------------------------------------


 

815 (and any statements replacing, modifying or superseding such statement) as
the result of changes in the fair market value of derivatives); (c) plus any
Material Project EBITDA Adjustments for such period; (d) plus cash distributions
received from joint ventures and Unrestricted Subsidiaries during such period,
provided that the aggregate amount of all such cash distributions included
pursuant to this clause (d) during any period shall not exceed 20% of the total
actual Consolidated EBITDA of the MLP and its Restricted Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments, in respect
of any acquisitions or dispositions as provided in this definition); and
(e) plus any proceeds received from business interruption insurance provided
that such proceeds are received during any Rolling Period with respect to an
event or events that occurred during such Rolling Period; provided that
Consolidated EBITDA shall be adjusted from time to time as necessary to give pro
forma effect to permitted acquisitions or Investments (other than Joint Venture
Interests) or sales or other transfers of property by the MLP and its Restricted
Subsidiaries (including any contributions of assets to joint ventures not
otherwise prohibited hereby).

 

(b)           The following definition is hereby added where alphabetically
appropriate to read as follows:

 

“Asphalt Business Disposition” shall be deemed to have occurred when all or
substantially all of the asphalt assets and operations of the MLP and its
Restricted Subsidiaries are owned by an unconsolidated joint venture.

 

2.2            Amendment to Section 6.04(g).  Section 6.04(g) is hereby amended
and restated in its entirety to read as follows:

 

(g)           Investments in Joint Venture Interests and Unrestricted
Subsidiaries; provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to use of proceeds set forth in Section 5.08, and the MLP shall be
in Pro Forma Compliance;

 

2.3            Amendment to 6.11.  Section 6.11 is hereby amended by amending
and restating subclause (a) of the first proviso thereof in its entirety to read
as follows:

 

“(a) for the Rolling Period ending on June 30 of each year, the Consolidated
Debt Coverage Ratio may exceed the Standard Ratio so long as (i) the
Consolidated Debt Coverage Ratio does not exceed 5.50 to 1.00 for such Rolling
Period and (ii) the Asphalt Business Disposition has not occurred;”

 

Section 3.              Conditions Precedent.  This First Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02 of the Reimbursement
Agreement) (the “Effective Date”):

 

3.1    The Administrative Agent, the Issuing Bank, and the Lenders shall have
received all fees and other amounts due and payable, if any, in connection with
this First Amendment on or prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

3.2    The Administrative Agent shall have received from the Borrower, the MLP,
the Subsidiary Guarantor, the Issuing Bank and the Lenders, counterparts (in
such number as may be requested by the Administrative Agent) of this First
Amendment signed on behalf of such Persons.

 

3.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

3.4    No Default shall have occurred and be continuing, after giving effect to
the terms of this First Amendment.

 

Section 4.              Miscellaneous.

 

4.1    Limited Waiver.  The Borrower and the MLP have informed the
Administrative Agent, the Issuing Bank and the Lenders that (a) the MLP does not
expect to be in compliance with the Consolidated Debt Coverage Ratio covenant
contained in Section 6.11 of the Reimbursement Agreement (the “Leverage Ratio
Covenant”) as of the last day of the fiscal quarter ending June 30, 2012 and
(b) the MLP does not expect to be in compliance with Leverage Ratio Covenant as
of the last day of the fiscal quarter ending September 30, 2012.  Accordingly,
the Borrower and the MLP have requested that the Administrative Agent, the
Issuing Bank and the Lenders irrevocably waive, and effective as of the
Effective Date, the Administrative Agent, the Issuing Bank and the Lenders do
hereby irrevocably waive, (x) the MLP’s compliance with the Leverage Ratio
Covenant as of the last day of the fiscal quarter ending June 30, 2012; provided
that (i) the Consolidated Debt Coverage Ratio as of the last day of the fiscal
quarter ending June 30, 2012 does not exceed 6.5 to 1.00 and (ii) the Asphalt
Business Disposition has not occurred, and (y) the MLP’s compliance with the
Leverage Ratio Covenant as of the last day of the fiscal quarter ending
September 30, 2012; provided that (i) the Consolidated Debt Coverage Ratio as of
the last day of the fiscal quarter ending September 30, 2012 does not exceed 6.0
to 1.00 and (ii) the Asphalt Business Disposition has not occurred.  The
foregoing waiver is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose or period, and is expressly
granted subject to the conditions stated herein, and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Reimbursement Agreement, any other Loan Document or any of
the documents referred to therein, or (b) except as expressly set forth herein,
prejudice any right or rights which the Administrative Agent, the Issuing Bank,
or the Lenders may now have or may have in the future under or in connection
with the Reimbursement Agreement, any other Loan Document or any of the
documents referred to therein.  Granting the waiver set forth herein does not
and should not be construed to be an assurance or promise that waivers will be
granted in the future.

 

4.2    Confirmation.  The provisions of the Reimbursement Agreement, as amended
by this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

 

4.3    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby: (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Effective Date each
reference to the Reimbursement Agreement in the Subsidiary Guaranty and the
other Loan

 

3

--------------------------------------------------------------------------------


 

Documents shall be deemed to be a reference to the Reimbursement Agreement, as
amended by this First Amendment; and (d) represents and warrants to the
Administrative Agent, the Issuing Bank, and the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.

 

4.4    Loan Document.  This First Amendment is a “Loan Document” as defined and
described in the Reimbursement Agreement and all of the terms and provisions of
the Reimbursement Agreement relating to Loan Documents shall apply hereto.

 

4.5    Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

4.6    NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE REIMBURSEMENT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.7    GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Name:

Steven A. Blank

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

NUSTAR ENERGY L.P.

 

 

 

By:

Riverwalk Logistics, L.P., its General Partner

 

 

 

 

By:

NuStar GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Name:

Steven A. Blank

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.

 

 

 

 

 

By:

/s/ Steven A. Blank

 

Name:

Steven A. Blank

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as Issuing
Bank, as Administrative Agent, and as a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT

 

--------------------------------------------------------------------------------